 

Fl re

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MONTANA DEC 0 7 2013
BILLINGS DIVISION clerk, u.s. Dismcr court
District Of Montana
Missou|a
LIONEL SCOTT ELLISON, CV l 8-00173-BLG-DLC
Plaintiff,
vs. ORDER

YELLOWSTONE COUNTY, et al.,
MONTANA COR_RECTIONAL
OFFICERS UNION,

Defendants.

 

 

Plaintiff Lionel Ellison, a prisoner proceeding without counsel, has filed a
document entitled Petition for Emergency Order of Protection. (Doc. 1.) He seeks
an order of protection from Yellowstone County officers and asks the Court to
delay his December 14, 2018 re-sentencing in state district court until he can be
transported by U.S. Marshals and housed in a federal facility throughout the re-
sentencing hearing and his post-conviction process. (Letter to Judge Cavan, Doc.
1-2 at 2.)

Mr. Ellison’s request must be denied as he is asking this Court to interfere
in a state court criminal proceeding Challenges to ongoing criminal proceedings

are barred by the Younger doctrine. Younger v. Harris, 401 U.S. 37 (1971). There

_1_

is a strong policy against federal intervention in state judicial processes in the
absence of great and immediate irreparable injury to the federal plaintiff.
Younger, 401 U.S. at 45; see also Gooding v. Hooper, 394 F.2d 146 (9th Cir.
1968), cert. denied 391 U.S. 917 (1968). Younger directs federal courts to abstain
from granting injunctive or declaratory relief that would interfere with pending
state judicial proceedings Martinez v. Newport Beach City, 125 F.3d 777, 781
(9th Cir. 1997) overruled on other grounds Green v. Cily of Tucson, 255 F.3d
1086 (9th Cir. 2001) (citing Younger, 401 U.S. at 40-41).

“Abstention in civil cases ‘is appropriate only when the state proceedings:
(1) are ongoing, (2) are quasi-criminal enforcement actions or involve a state’s
interest in enforcing the orders and judgments of its courts, (3) implicate an
important state interest, and (4) allow litigants to raise federal challenges.”’ Cook
v. Hara'ing, 879 F.3d 1035, 1039 (9th Cir. 2018)(qu0ting ReadyLink Healthcare,
Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014), Sprint
Commc’ns., Inc. v. Jacobs, 571 U.S. 69, 134 S.Ct. 584, 593-94, 187 L.Ed.2d 505
(2013)). Where all elements are met, the court must dismiss claims for equitable
relief because it lacks the discretion to grant such relief.

All the elements of Younger abstention are established in this case. First,

there are ongoing state criminal proceedings. Mr. Ellison’s 2015 state conviction

_2_

in Cause No. DC 14-0614 was reversed in part by the Montana Supreme Court on
October 16, 2018 and his case was remanded to the Montana Thirteenth Judicial
District Court for Yellowstone County for further proceedings. (Doc. l-l at 2-3.)
On October 24, 2013, District Judge Blair J ones issued an order setting a
December 14, 2018 sentencing hearing in the underlying criminal proceedings and
directing the Yellowstone County Sheriff’ s Department to transport Mr. Ellison
from Montana State Prison (MSP) to the Yellowstone County Detention Facility
(YCDF) for Mr. Ellison’s appearance at the sentencing hearing. (Doc. 1-1 at 4.)
Mr. Ellison seeks to challenge this order in the ongoing state criminal proceeding

Secondly, the state court criminal proceedings revolve around important
state interests to enforce the local and state laws. See Younger, 401 U.S. at 43-44.
The State of Montana, through its state and local prosecuting offices, has a
significant state interest in prosecuting conduct that constitutes a criminal offense
under the laws of Montana. The Montana Supreme Court remanded Mr. Ellison’s
case to the state district court for resentencing This Court may not interfere with
the state’s interest in resentencing Mr. Ellison.

Third, Mr. Ellison has an adequate opportunity in the state court to raise
federal questions and concerns that affect his federal rights. Mr. Ellison has

opportunities under Montana law, and the laws and rules of criminal procedure set

-3_

forth in Title 46, Mont. Code Ann., to file motions, or to request certain forms of
relief from the state court to address his concems. He is represented by counsel in
his underlying state court action and can raise the concerns raised herein with the
state court.

Fourth, this action would unduly interfere with the state criminal proceeding
in a way Younger disapproves. Mr. Ellison seeks to challenge the October 24,
2018 order to transport Mr. Ellison for re-sentencing. To grant this request would
directly interfere with the re-sentencing hearing.

All four prongs of the Younger test have been satisfied and the Court must
abstain from adjudicating Mr. Ellison’s claims under Younger, 401 U.S. 37.
Absent exceptional circumstances, district courts do not have discretion to avoid
the doctrine if the elements of Younger abstention exist in a particular case. San
Jose Silz'con Valley Chamber of Commerce Political Action Committee v. Cin of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008) (citation ornitted). The recognized
exceptional circumstances are limited to “a ‘showing of bad faith, harassment, or
some other extraordinary circumstance that would make abstention
inappropriate.”’ Id. (quoting Mz'ddlesex County Ethics Committee v. Garden State
Bar Association, 457 U.S. 423, 435 (1982)).

Mr. Ellison may believe he has set forth an extraordinary circumstance but

-4_

the Court disagrees Mr. Ellison has presented a plethora of documents in support
of his request but these documents simply raise allegations without any actual
evidence to support his claim that he is in danger. His exhibits include the
October 16, 2018 Montana Supreme Court decision, the Order setting the
December 14, 2018 re-sentencing, two statements from Montana State Prison
officers, Mr. Ellison’s objections to Magistrate Judge Johnston’s November 8,
2018 Findings and Recornmendations filed in Civil Action 18-cv-56-BLG-BMM-
JTJ, three documents drafted by Mr. Ellison entitled “criminal complaints,” two
grievances submitted by Mr. Ellison during his incarceration at Yellowstone
County Detention Facility, affidavits from his parents, and a number of photos
regarding incidents Which occurred in 2010 and 2013, (Doc. 1-1.) None of these
documents constitute actual evidence that Mr. Ellison is in danger.

Even if the Court were to consider Mr. Ellison’s Petition for an Emergency
Order of Protection, he has not met the standard for injunctive relief. Mr.
Ellison’s filing is essentially a request for a temporary restraining order or
preliminary injunction A temporary restraining order is an extraordinary measure
of relief that a federal court may impose without notice to the adverse party if, in
an affidavit or verified complaint, the movant “clearly show[s] that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse

_5_

party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The standard for
issuing a temporary restraining order is essentially the same as that for issuing a
preliminary injunction. Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240
F.3d 832, 839 n.7 (9th Cir. 2001) (stating that the analysis for temporary
restraining orders and preliminary injunctions is “substantially identical”). Mr.
Ellison has not met the standard

“A preliminary injunction is an extraordinary remedy never awarded as of
right.” Winter v. Natural Resources Defense Councz`l, Inc., 555 U.S. 7, 24 (2008)
(citations omitted). It serves not as a preliminary adjudication on the merits, but as
a tool to preserve the status quo and prevent irreparable loss of rights before
judgment Textile Unlz'mited, Inc. v. A.. BMH & Co., Inc., 240 F.3d 781, 786 (9th
Cir. 2001). In reviewing a motion for preliminary injunction, “courts must balance
the competing claims of injury and must consider the effect on each party of the
granting or withholding of the requested relief`.” Winter, 555 U.S. at 24 (citations
and internal quotation marks omitted). “A plaintiff seeking a preliminary
injunction must establish that he is likely to succeed on the merits, that he is likely
to suffer irreparable harm in the absence of preliminary relief, that the balance of
equities tips in his favor, and that an injunction is in the public interest.” Winter,

555 U.S. at 20 (citations omitted).

Winter does not expressly prohibit use of a “sliding scale approach to
preliminary injunctions” whereby “the elements of the preliminary injunction test
are balanced, so that a stronger showing of one element may offset a weaker
showing of another.” Allz’ance/or the Wild Rockz'es v. Cottrell, 632 F.3d 1127,
1131 (9th Cir. 2011). The Ninth Circuit recognizes one such “approach under
which a preliminary injunction could issue where the likelihood of success is such
that serious questions going to the merits were raised and the balance of hardships
tips sharply in plaintiff’s favor.” Id. (citations, internal quotation marks omitted).

Mr. Ellison is seeking an order of protection from further physical harm by
YCDF officers and senior staff. He contends that Yellowstone County officers
had Mr. Ellison stabbed three times during the last time he was in their care and
custody.' He has provided statements from officers at MSP on offender request

forms indicating that they agree that Mr. Ellison should be housed in a facility

 

er. Ellison alleged in Civil Action 18-cv-56-BLG-BMM-JTJ, that on or about
December 9, 2015, three officers at the Yellowstone County Detention Center (Officers
Washington, Groslock and Johnson) put another inmate named Steve Aalgard into Mr. Ellison’s
cell against Sgt. Pluhar’s order. Mr. Aalgard was Mr. Ellison’s former employee who had been
fired due to drug use and theft. Mr. Ellison alleges the officers ignored his complaints regarding
his concern for his safety while housed with Mr. Aalgard. That night, Mr. Aalgard attacked Mr.
Ellison and stabbed him three times. Mr. Ellison was able to get the knife from Mr. Aalgard and
kicked the knife under the door during the attack. He contends Officer Groslock picked up the
knife but did nothing. (Civil Action No. 18~cv-56-BLG-BMM-JTJ Order, Doc. 17 citing
Complaint, Doc. 2 at 17.) On November 8, 2018, Officers Washington, Groslock and Johnson
were required to respond to these claims.

_7_

other than YCDF for his upcoming sentencing (Doc. 1-1 at 5-7.) Mr. Ellison
contends these statements are based on statements and threats made through the
Montana Correctional Officers Union that Mr. Ellison will meet with an
“accidenta ” suicide by escape or suicide by hanging while in the care of
Yellowstone County. (Doc. 1 at 2.)

Mr. Ellison provides no actual evidence that Yellowstone County officers
had him stabbed or that they made statements that he will be harmed While in the
custody of Yellowstone County. A preliminary injunction “should not be granted
unless the movant, by a clear showing carries the burden of persuasion.” Lopez v.
Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (citations omitted, emphasis in
original). Mr. Ellison has presented a number of` allegations but has not made a
clear showing that he is in danger.

A request for a mandatory injunction seeking relief well beyond the status
quo is disfavored and shall not be granted unless the facts and law clearly favor
the moving party. Stanley v. Um'v. of S. Cal., 13 F.3d 1313, 1319-20 (9th Cir.
1994). Mr. Ellison is asking this Court to interfere with state court proceedings
without sufficient factual evidence or persuasive law. In addition, Mr. Ellison is
represented by counsel in the state court criminal proceedings and can and should

address this issue with the state court which directed his transport.

-3_

Based upon the foregoing, the Court issues the following:
ORDER
1. Mr. Ellison’s Petition for Emergency Order of Protection (Doc. l) is
DENIED.
2. The Clerk of Court is directed to close this matter.

DATED this _+'% day of Dece ber, 2018.

twa

Dana L. Christensen, Chief` District Judge
United States District Court

